      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 1 of 8
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                            UNITED STATES DISTRICT COURT                                  April 06, 2021
                             SOUTHERN DISTRICT OF TEXAS                                Nathan Ochsner, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                        §
 Plaintiff,                                      §
                                                 §
       v.                                        §           CRIMINAL NO. 2:18-298
                                                 §
MICHAEL ALVAREZ,                                 §
 Defendant.                                      §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court are Defendant Michael Alvarez’s letter motion for compassionate

release (D.E. 25) and Emergency Motion for Order Reducing Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (D.E. 36), to which the Government has responded (D.E. 33, 37).

I. BACKGROUND

       On March 25, 2018, Defendant pulled into the US Border Patrol checkpoint near Falfurrias,

Texas, and a service canine alerted to the vehicle. Defendant’s daughter and step-grandson, both

minors, were in his vehicle at the time. A search of his truck uncovered $3,017 in cash, 0.42 grams

of methamphetamine, and 22 bundles of marijuana wrapped in electrical tape and totaling 117

kilograms in weight. Defendant eventually pled guilty to possession with intent to distribute 117

kilograms of marijuana. He has served 36 months (60%) of his 60-month sentence and has a

projected release date, after good time credit, of August 7, 2022.

       On May 21, 2020, Defendant filed a letter motion to reduce his sentence to time served

and/or order his immediate release to home confinement because his underlying medical

conditions (hypertension, gout, and borderline diabetes) make him particularly vulnerable to

severe illness or death should he contract COVID-19 while in prison. He also claimed that he is in

dire need of a hip replacement and that he is the managing conservator of his 12-year-old daughter,



                                                 1
      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 2 of 8




who is being cared for by his elderly parents who are in poor health. The Court ordered Defendant

to provide copies of his current medical records and administrative request(s) for home

confinement and appointed counsel to assist. On March 22, 2021, counsel filed an emergency

motion to reduce Defendant’s sentence to time served and add a condition of home confinement

at the outset of his term of supervised release because Defendant’s obesity and hypertension make

him vulnerable to COVID-19.

       The Government opposes a sentence reduction on the grounds that: (1) Defendant’s

COVID-related concerns do not constitute extraordinary and compelling reasons under the

compassionate-release statute, and (2) he has failed to demonstrate that he is not a danger to the

safety of the community or otherwise merits release under the 18 U.S.C. § 3553(a) factors.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s sentence

under limited circumstances:

        (c) Modification of an Imposed Term of Imprisonment.—The court may not
        modify a term of imprisonment once it has been imposed except that—
            (1) in any case—
                (A) the court, upon motion of the Director of the Bureau of Prisons, or
                upon motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days from the receipt
                of such a request by the warden of the defendant’s facility, whichever is
                earlier, may reduce the term of imprisonment (and may impose a term of
                probation or supervised release with or without conditions that does not
                exceed the unserved portion of the original term of imprisonment), after
                considering the factors set forth in section 3553(a) to the extent that they
                are applicable, if it finds that—
                     (i) extraordinary and compelling reasons warrant such a reduction .
                     . . and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).




                                                 2
      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 3 of 8




       “Although not dispositive, the commentary to the United States Sentencing Guidelines

(‘U.S.S.G.’) § 1B1.13 informs [the Court’s] analysis as to what reasons may be sufficiently

‘extraordinary and compelling’ to merit compassionate release.” United States v. Thompson, 984

F.3d 431, 433 (5th Cir. 2021) (citing United States v. Rivas, — Fed. App’x —, 2020 WL 6437288,

at *2 (5th Cir. Nov. 2, 2020)).

       (A) Medical Condition of the Defendant.—
           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic lateral
           sclerosis (ALS), end-stage organ disease, and advanced dementia.
           (ii) The defendant is—
                (I) suffering from a serious physical or medical condition,
                (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the
                aging process,

                that substantially diminishes the ability of the defendant to provide self-
                care within the environment of a correctional facility and from which he or
                she is not expected to recover.

       (B) Age of the Defendant. –
           The defendant is (i) at least 65 years old; (ii) is experiencing a serious
           deterioration in physical or mental health because of the aging process; and
           (iii) has served at least 10 years or 75 percent of his or her term of
           imprisonment, whichever is less;

       (C) Family Circumstances. –
           (i) The death or incapacitation of the caregiver of the defendant’s minor child
           or minor children.

            (ii) The incapacitation of the defendant’s spouse or registered partner when
            the defendant would be the only available caregiver for the spouse or registered
            partner.

       (D) Other Reasons. –
           As determined by the Director of the Bureau of Prisons, there exists in the
           defendant’s case an extraordinary or compelling reason other than, or in
           combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

                                                3
      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 4 of 8




       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the offenses

of conviction, including whether the offense is a crime of violence, or involves a minor victim, a

controlled substance, or a firearm, explosive, or destructive device; (2) the weight of the evidence;

(3) the defendant’s history and characteristics; and (4) the nature and seriousness of the danger to

any person or the community that would be posed by the defendant’s release. See 18 U.S.C. §

3142(g).

       The Court must also consider whether a reduction is consistent with the applicable section

3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable statutory

factors include, among others: the defendant’s history and characteristics; the nature and

circumstances of the offense; the need for the sentence to reflect the seriousness of the offense,

promote respect for the law, and provide just punishment for the offense; the need to deter criminal

conduct and protect the public from further crimes of the defendant; the need to provide the

defendant with, among other things, any needed medical treatment; and the various kinds of

sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:

        A review of a motion for release based on COVID-19 is highly fact-intensive and
        dependent on the specific conditions of confinement and medical circumstances
        faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
        simply citing to nationwide COVID-19 statistics, asserting generalized statements
        on conditions of confinement within the BOP, or making sweeping allegations
        about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
        spread of the coronavirus and the conditions of confinement in jail, alone, are not
        sufficient grounds to justify a finding of extraordinary and compelling
        circumstances. Rather, those circumstances are applicable to all inmates who are
        currently imprisoned and hence are not unique to any one person.

                                                 4
      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 5 of 8




United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         To be sure, courts around the country, in some exceptional cases, have granted
         compassionate release where the defendant has demonstrated an increased risk of
         serious illness if he or she were to contract COVID. . . . But that is certainly not a
         unanimous approach to every high-risk inmate with preexisting conditions seeking
         compassionate release.

         The courts that granted compassionate release on those bases largely have done so
         for defendants who had already served the lion’s share of their sentences and
         presented multiple, severe, health concerns. . . . Fear of COVID doesn’t
         automatically entitle a prisoner to release.

Thompson, 984 F.3d at 434–35 (collecting cases) (internal footnotes and citations omitted).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         A. COVID-19 Concerns

         Defendant is 46 years old. He is obese (BMI = 33.9) and suffers from hypertension. See

D.E. 36-1, pp. 1, 4. According to the Centers for Disease Control and Prevention, “obesity (BMI

≥30 kg/m2 but < 40 kg/m2)” and “possibly hypertension can make you more likely to get severely

ill from COVID-19.” People with Certain Medical Conditions, CDC (Mar. 29, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html.

         The Thompson Court recently found that hypertension did not make an inmate’s case

extraordinary, despite causing an increased risk for COVID-19 complications, reasoning that

“nearly half of the adult population in the United States suffers from hypertension.” Thompson,

984 F.3d at 434. According to the CDC, the prevalence of obesity is 44.8% among adults 40 to 59


                                                   5
      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 6 of 8




years. Adult Obesity Facts, CDC (Feb. 11, 2021), https://www.cdc.gov/obesity/data/adult.html.

Like Thompson, Defendant also “can point to no case in which a court, on account of the pandemic,

has granted compassionate release to an otherwise healthy defendant with two well-controlled,

chronic medical conditions” and who had completed roughly half of his sentence. See id. at 435.

       Moreover, FCI Bastrop, where Defendant is incarcerated, currently has only one active

COVID-19 case among inmates. See https://www.bop.gov/coronavirus/ (last visited Apr. 5, 2021).

The BOP is working with the CDC and the Federal Government’s COVID-19

Vaccine/Therapeutics Operation to ensure the COVID-19 vaccine is “available to all staff and

inmates who wish to receive it as quickly as possible.” https://www.bop.gov/coronavirus/index.jsp

(last visited April 5, 2021). As of April 5, 2021, 109 staff and 282 inmates at FCI Bastrop have

been fully vaccinated. Id. On this record, the Court finds that Defendant has failed to demonstrate

that extraordinary and compelling circumstances warrant a sentence reduction.

       Finally, the administrative request for compassionate release Defendant submitted to the

BOP was based on “non-medical circumstances – death or incapacitation of family member

caregiver” and did not mention his vulnerability to COVID-19. See D.E. 36-2. Because he has

failed to comply with the exhaustion requirements under § 3582 regarding his COVID-19

concerns, the Court is without jurisdiction to grant his motion on these grounds. See generally Ross

v. Blake, 136 S. Ct. 1850, 1856–57 (2016); see also United States v. Reeves, 2020 WL 1816496,

at *2 (W.D. La. Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19 pandemic

. . . , § 3582(c)(1)(A) does not provide this Court with the equitable authority to excuse Reeves’

failure to exhaust his administrative remedies or to waive the 30-day waiting period.”); United

States v. Clark, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020) (denying motion for




                                                 6
      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 7 of 8




compassionate release based on fears of contracting COVID-19 in prison where defendant

conceded he had not exhausted administrative remedies).

       B. Family Circumstances

       Defendant also seeks a sentence reduction because he is the managing conservator of his

12-year-old daughter, who is being cared for by his elderly parents who are in poor health. In his

administrative request for compassionate release, Defendant wrote in part, “Because of my

parents[’] underlying medical conditions & auto-immune deficiencies they are unable to care/

transport fulfill my daughter’s daily needs.” D.E. 36-2. The Warden denied Defendant’s request

because he had not provided adequate information and documentation as required under BOP

Program Statement 5050.50, including: the name of ·the incapacitated family member caregiver;

verifiable medical documentation of the incapacitation; a statement that this person was the only

family member capable of caring for the inmate’s child; verifiable documentation that the inmate

is the parent of the child; verifiable documentation providing the name and age of the child; a clear

statement and documentation that the inmate has a release plan, including housing, and the

financial means to care for the child immediately upon the inmate’s release; and authorization from

the inmate for the BOP to obtain any information or documents from any individual, medical entity

or doctor, or any government agency about the inmate, family members, and minor child. D.E. 36-

3. Defendant has similarly failed to offer any evidence in support of his claim that his parents are

incapacitated, or that he has no other family member capable of caring for his daughter. On this

record, the Court finds Defendant has not shown that extraordinary and compelling family

circumstances warrant a sentence reduction.

       C. Post-Sentencing Rehabilitation




                                                 7
      Case 2:18-cr-00298 Document 38 Filed on 04/06/21 in TXSD Page 8 of 8




       Defendant emphasizes that he has not had any disciplinary incidents while incarcerated;

his risk score is low with regards to general and violent risk levels; he has worked as an orderly, a

GED and math tutor, and English as a second language teacher; he has taken classes in anger

management, drug treatment, and vocational trade, including major appliances and building trades;

and he has been designated to participate in the Residential Drug Abuse Program. See D.E. 36-4,

36-5. Defendant’s efforts at rehabilitation are commendable; however, while the Court is permitted

to consider post-sentencing rehabilitation in determining whether to grant an eligible defendant a

sentence reduction, it is not authorized to grant a reduction based upon post-sentencing

rehabilitation alone. See U.S.S.G. § 1B1.10, app. n.1(B)(iii).

IV. CONCLUSION

       For the foregoing reasons, Defendant’s letter motion for compassionate release (D.E. 25)

and Emergency Motion for Order Reducing Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

(D.E. 36) are DENIED.


       It is so ORDERED this 6th day of April, 2021.




                                              ____________________________________
                                                         JOHN D. RAINEY
                                                   SENIOR U.S. DISTRICT JUDGE




                                                 8
